DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 01/27/2022 for application number 17/586,188. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-19 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Numbers JP2021-143633 and JP2021-010721 filed on 09/03/2021 and 01/27/2021, respectively. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distribution unit”, “selection reception unit”, “specification unit”, “association unit”, “display processing unit”, “result display unit”, “generation unit”, “answer reception unit”, “answer display unit”, “storage unit”, “posting unit”, “determination unit”,  “distribution step”, “selection reception step”, “specification step”, “association step”, “display processing step”, “result display step”, “generation step”, “answer reception step”, “answer display step”, “storage step”, “posting step”, “determination step”, “appearance step”, “transmission step”, “distribution function”, “selection reception function”, “specification function”, “association function”, “display processing function”, “result display function”, “generation function”, “answer reception function”, “answer display function”, “storage function”, “posting function”, “determination function”, “appearance function”, and “transmission function” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe in any form or fashion a structure to support the terms listed above. Therefore, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “distribution unit”, “selection reception unit”, “specification unit”, “association unit”, “display processing unit”, “result display unit”, “generation unit”, “answer reception unit”, “answer display unit”, “storage unit”, “posting unit”, “determination unit”,  “distribution step”, “selection reception step”, “specification step”, “association step”, “display processing step”, “result display step”, “generation step”, “answer reception step”, “answer display step”, “storage step”, “posting step”, “determination step”, “appearance step”, “transmission step”, “distribution function”, “selection reception function”, “specification function”, “association function”, “display processing function”, “result display function”, “generation function”, “answer reception function”, “answer display function”, “storage function”, “posting function”, “determination function”, “appearance function”, and “transmission function” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the terms listed above are not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms listed above refer to only the function to performed and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiguchi (US 2022/0161133 A1) in view of Willmann (US 10,848,445 B1).

Regarding claim 1, Kamiguchi teaches an information processing system for distributing a moving image, the information processing system comprising one or a plurality of computer processors [Fig. 1, (18), Para. 46, processor for each computing device], wherein the one or plurality of computer processors includes a distribution unit configured to distribute a moving image, wherein each user in a plurality of performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)], 
a first selection reception unit configured to receive selection of at least one object from a plurality of objects from a viewing user terminal of a viewing user viewing the moving image, wherein each object in the plurality of objects corresponds uniquely to one character object in the plurality of character objects [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)], 
a second selection reception unit configured to receive selection of at least one object from the plurality of objects from a performing user terminal of an object- selecting performing user [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)], 
a specification unit configured to specify a specified performing user associated with a character object corresponding to an object having received a number of selections by the first selection reception unit and the second selection reception unit [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)], 
an association unit configured to associate a specific object with the character object associated with the specified performing user specified by the specification unit [Fig. 3, (S9), Para. 84, the system determines the winner (i.e. user) based on the specified score], and 
a display processing unit configured to generate information for displaying the specific object associated by the association unit in association with the character object [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].

But, Kamiguchi does not explicitly teach a plurality of character objects, wherein each user in a plurality of performing users has one object in the plurality of character objects uniquely associated with said user, and a specification unit configured to specify a specified performing user associated with a character object corresponding to an object having received a highest number of selections by the first selection reception unit and the second selection reception unit.
However, Willmann teaches a plurality of character objects, wherein each user in a plurality of performing users has one object in the plurality of character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)], a first selection reception unit configured to receive selection of at least one object from a plurality of objects from a viewing user terminal of a viewing user viewing the moving image, wherein each object in the plurality of objects corresponds uniquely to one character object in the plurality of character objects [Fig. 15, (1510), Col. 18, lines 29-40, users each select an answer (i.e. object)], a second selection reception unit configured to receive selection of at least one object from the plurality of objects from a performing user terminal of an object- selecting performing user [Fig. 15, (1510), Col. 18, lines 29-40, users each select an answer (i.e. object)], and a specification unit configured to specify a specified performing user associated with a character object corresponding to an object having received a highest number of selections by the first selection reception unit and the second selection reception unit [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer], and a display processing unit configured to generate information for displaying the specific object associated by the association unit in association with the character object [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote]. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 2, Kamiguchi as modified by Willmann teaches all of the limitations of claim 1 as described above. Kamiguchi further teaches wherein the one or plurality of computer processors further includes a result display unit configured to display a result screen showing specified performing user information related to the specified performing user specified by the specification unit and selection user information related to a selection, by a selection user comprising at least one of a viewing user and a performing user, of an object corresponding to a character object associated with the specified performing user [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].
Willmann further teaches a result display unit configured to display a result screen showing specified performing user information related to the specified performing user specified by the specification unit and selection user information related to a selection, by a selection user comprising at least one of a viewing user and a performing user, of an object corresponding to a character object associated with the specified performing user [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote].

Regarding claim 3, Kamiguchi as modified by Willmann teaches all of the limitations of claim 2 as described above. Kamiguchi further teaches wherein the result display unit displays, as the selection user information, at least a part of an icon of the selection user, and a number of objects that have been selected by the selection user [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, the winner, and the number of selections per answer].
Willmann further teaches wherein the result display unit displays, as the selection user information, at least a part of an icon of the selection user, and a number of objects that have been selected by the selection user [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote (i.e. percentage or number per answer)].

Regarding claim 4, Kamiguchi as modified by Willmann teaches all of the limitations of claim 2 as described above. Kamiguchi further teaches wherein the one or plurality of computer processors further includes a generation unit configured to generate and display a first theme based on a request from a performing user terminal of a controlling performing user among the plurality of performing users [Fig. 4, (b1-b3), Para. 60, a user can select a category (i.e. theme) for the game], an answer reception unit configured to receive a plurality of answers from performing user terminals of the plurality of performing users following display of the first theme displayed by the generation unit [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)], and an answer display unit configured to display an answer in the plurality of answers received by the answer reception unit [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner], wherein the plurality of objects is displayed at positions corresponding to answers displayed by the answer display unit [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].

Regarding claim 5, Kamiguchi as modified by Willmann teaches all of the limitations of claim 4 as described above. Kamiguchi further teaches wherein the generation unit is configured to generate the first theme based on information including at least one of a first part extracted from a first database and including a first one or more clauses and a second part extracted from a second database and including a second one or more clauses [Fig. 4, (b1-b3), Para. 60, a user can select a category (i.e. theme) for the game, where each category is stored within the memory].

Regarding claim 6, Kamiguchi as modified by Willmann teaches all of the limitations of claim 4 as described above. Kamiguchi further teaches wherein the one or plurality of computer processors further includes a storage unit configured to store information related to the plurality of performing users when the generation unit generates and displays the first theme based on a request from the performing user terminal of the controlling performing user among the plurality of performing users [Fig. 4, (b1-b3), Para. 60, a user can select a category (i.e. theme) for the game that is stored in memory].

Regarding claim 7, Kamiguchi as modified by Willmann teaches all of the limitations of claim 6 as described above. Kamiguchi further teaches wherein the storage unit is configured to, after a result screen is displayed by the result display unit, when the generation unit generates and displays a second theme based on a request from a performing user terminal of the controlling performing user, update information related to the plurality of performing users [Fig. 4, (G6, e3), Para. 82, each user can select a new or same category (i.e. theme) using the “play again” or “new game” buttons].

Regarding claim 8, Kamiguchi as modified by Willmann teaches all of the limitations of claim 2 as described above. Kamiguchi further teaches wherein the one or plurality of computer processors further includes a posting unit configured to post a result screen displayed by the result display unit to an external SNS service, wherein the posting unit is configured to post the result screen together with information related to the moving image [Fig. 14, (G15), each results page has a “share” button to share the results through an SNS service].

Regarding claim 9,  Kamiguchi as modified by Willmann teaches all of the limitations of claim 1 as described above. Willmann further teaches wherein the one or plurality of computer processors further includes a determination unit configured to determine whether or not there is one object that has received the highest number of selections by the first selection reception unit and the second selection reception unit [Col. 12, line 34 – Col. 13, line 37, determine the answer with the highest number of selections], wherein when the determination unit determines that there is one object having received the highest number of selections, the specification unit is configured to specify one performing user associated with a character object associated with the one object having received the highest number of selections, and when the determination unit determines that there is a plurality of objects received having the highest number of selections, the specification unit is configured to specify one performing user according to a predetermined priority from a plurality of performing users associated with character objects associated with the plurality of objects having received the highest number of selections [Col. 13, lines 8-37, if there is a tie, the system uses different tie-breaker scenarios to determine a winner].

Regarding claim 10,  Kamiguchi as modified by Willmann teaches all of the limitations of claim 1 as described above. Kamiguchi further teaches wherein the first selection reception unit and the second selection reception unit are configured to start receiving selections in response to a start request from a performing user terminal of a controlling performing user among the performing users [Fig. 4, (G5, d2), Paras. 73-76, the timer to display the start and stop times for selecting an answer], and end receiving the selections in response to an end request from the performing user terminal of the controlling performing user [Fig. 4, (G5, d2), Paras. 73-76, the timer to display the start and stop times for selecting an answer].

Regarding claim 11, Kamiguchi as modified by Willmann teaches all of the limitations of claim 1 as described above. Kamiguchi further teaches wherein the system is configured to move the plurality of objects in association with movement of the plurality of character objects [Fig. 4, (G6), Para. 80, each answer moves to a different display position at the results page].

Regarding claim 12, Kamiguchi as modified by Willmann teaches all of the limitations of claim 4 as described above. Willmann further teaches wherein the plurality of performing users includes a host user distributing the moving image and one or more guest users participating in the moving image, and the controlling performing user is the host user [Fig. 15, (1502, 1506), Col. 17, line 46 – Col . 18, line 7, the host (i.e. poll creator) and additional users to answer the poll].

Regarding claim 13, Kamiguchi teaches an information processing method in an information processing system for distributing a moving image, the information processing method causing one or a plurality of computer processors [Fig. 1, (18), Para. 46, processor for each computing device] included in the information processing system to execute: 
a distribution step of distributing a moving image, wherein each user in a plurality of performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a first selection reception step of receiving selection of one object from a plurality of objects from a viewing user terminal of a viewing user viewing the moving image, wherein each object in the plurality of objects corresponds uniquely to one character object in the plurality of character objects [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; 
a second selection reception step of receiving selection of one object from the plurality of objects from a performing user terminal of each of the performing users [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; 
a specification step of specifying a specified performing user associated with a character object corresponding to an object having received a number of selections in the first selection reception step and the second selection reception step [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)]; 
an association step of associating a specific object with the character object associated with the specified performing user specified in the specification step [Fig. 3, (S9), Para. 84, the system determines the winner (i.e. user) based on the specified score]; and 
a display processing step of generating information for displaying the specific object associated in the association step in association with the character object [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].

But, Kamiguchi does not explicitly teach a plurality of character objects, wherein each user in a plurality of performing users has one object in the plurality of character objects uniquely associated with said user; a specification step of specifying a specified performing user associated with a character object corresponding to an object having received a highest number of selections in the first selection reception step and the second selection reception step.
However, Willmann teaches a plurality of character objects, wherein each user in a plurality of performing users has one object in the plurality of character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)], a first selection reception step configured to receive selection of at least one object from a plurality of objects from a viewing user terminal of a viewing user viewing the moving image, wherein each object in the plurality of objects corresponds uniquely to one character object in the plurality of character objects [Fig. 15, (1510), Col. 18, lines 29-40, users each select an answer (i.e. object)], a second selection reception step configured to receive selection of at least one object from the plurality of objects from a performing user terminal of an object- selecting performing user [Fig. 15, (1510), Col. 18, lines 29-40, users each select an answer (i.e. object)], and a specification step configured to specify a specified performing user associated with a character object corresponding to an object having received a highest number of selections by the first selection reception unit and the second selection reception unit [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer], and a display processing step configured to generate information for displaying the specific object associated by the association unit in association with the character object [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote]. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 14, Kamiguchi teaches an information processing method in a first information processing terminal included in an information processing system distributing a moving image, the information processing method causing one or a plurality of computer processors [Fig. 1, (18), Para. 46, processor for each computing device] included in the first information processing terminal to execute: 
a distribution step of distributing a moving image containing objects, wherein each user in a plurality of performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a storage step of storing information related to the plurality of performing users [fig. 1, (19), Paras. 49-50, device contains a memory to store information about each user (i.e. identification information)]; 
a specification step of specifying a specified performing user associated with a character object corresponding to an object having received a number of selections of one object from a plurality of objects, from a viewing user terminal of a viewing user viewing the moving image and most selections of one object from the plurality of objects from performing user terminals of the performing users Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest); 
an association step of associating a specific object with the character object associated with the specified performing user specified in the specification step [Fig. 3, (S9), Para. 84, the system determines the winner (i.e. user) based on the specified score]; and 
a display processing step of generating information for displaying the specific object associated in the association step in association with the character object [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].

But, Kamiguchi does not explicitly teach a specification step of specifying a specified performing user associated with a character object corresponding to an object having received a highest number of selections of one object from a plurality of objects, each object in the plurality of objects corresponding uniquely to one character object in the plurality of character objects.
However, Willmann teaches a specification step of specifying a specified performing user associated with a character object corresponding to an object having received a highest number of selections of one object from a plurality of objects [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer], each object in the plurality of objects corresponding uniquely to one character object in the plurality of character objects Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)], and a display processing step of generating information for displaying the specific object associated in the association step in association with the character object [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 15, Kamiguchi teaches a non-transitory computer-readable medium containing computer program code that, when executed in a first information processing terminal included in an information processing system distributing a moving image, is configured to cause one or a plurality of computer processors included in the first information processing terminal to implement: 
a distribution function of distributing a moving image containing objects, wherein each user in a plurality of performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a storage function of storing information related to the plurality of performing users [fig. 1, (19), Paras. 49-50, device contains a memory to store information about each user (i.e. identification information)]; 
a specification function of specifying a specified performing user associated with a character object corresponding to an object having received a number of selections of one object from a plurality of objects, from a viewing user terminal of a viewing user viewing the moving image and most selections of one object from the plurality of objects from performing user terminals of the performing users Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest); 
an association step of associating a specific object with the character object associated with the specified performing user specified in the specification step [Fig. 3, (S9), Para. 84, the system determines the winner (i.e. user) based on the specified score]; and 
a display processing step of generating information for displaying the specific object associated in the association step in association with the character object [Figs. 3-4, (S17, G6), Para. 80, displaying the results of each user, their selection, and the winner].

But, Kamiguchi does not explicitly teach a specification function of specifying a specified performing user associated with a character object corresponding to an object having received a highest number of selections of one object from a plurality of objects, each object in the plurality of objects corresponding uniquely to one character object in the plurality of character objects.
However, Willmann teaches a specification function of specifying a specified performing user associated with a character object corresponding to an object having received a highest number of selections of one object from a plurality of objects [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer], each object in the plurality of objects corresponding uniquely to one character object in the plurality of character objects Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)], and a display processing function of generating information for displaying the specific object associated in the association step in association with the character object [Figs. 10, 15, (1512), Col. 14, lines 33-43, Col. 18, lines 46-53, displaying the results of the vote].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 16, Kamiguchi teaches an information processing method in a second information processing terminal included in an information processing system distributing a moving image, the information processing method causing one or a plurality of computer processors [Fig. 1, (18), Para. 46, processor for each computing device] included in the second information processing terminal to execute: 
a first display step of displaying a moving image, wherein each user in the one or more performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a transmission step of transmitting selection of one object selected from a plurality of objects, each of the plurality of objects corresponding uniquely to one character object in a plurality of character objects associated with a plurality of performing users [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; and 
a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second number of selections of one object from the plurality of objects from performing user terminals of the performing users [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)].

But, Kamiguchi does not explicitly teach a first display step of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user; an appearance step of causing the one or more character objects to appear in the moving image displayed in the first display step; and a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users.
However, Willmann teaches a first display step of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)]; an appearance step of causing the one or more character objects to appear in the moving image displayed in the first display step [Fig. 9, (905, 906, 907, 908), Col. 11, lines 57-67, displaying the avatar for each user]; and a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 17, Kamiguchi teaches a non-transitory computer-readable medium containing computer program code that, when executed in a second information processing terminal included in an information processing system distributing a moving image, is configured to cause one or a plurality of computer processors included in the second information processing terminal to implement: 
a first display function of displaying a moving image, wherein each user in the one or more performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a transmission function of transmitting selection of one object selected from a plurality of objects, each of the plurality of objects corresponding uniquely to one character object in a plurality of character objects associated with a plurality of performing users [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; and 
a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second number of selections of one object from the plurality of objects from performing user terminals of the performing users [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)].

But, Kamiguchi does not explicitly teach a first display function of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user; an appearance function of causing the one or more character objects to appear in the moving image displayed in the first display function; and a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users.
However, Willmann teaches a first display function of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)]; an appearance function of causing the one or more character objects to appear in the moving image displayed in the first display function [Fig. 9, (905, 906, 907, 908), Col. 11, lines 57-67, displaying the avatar for each user]; and a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 18, Kamiguchi teaches an information processing method in a third information processing terminal included in an information processing system distributing a moving image, the information processing method causing one or a plurality of computer processors included in the third information processing terminal to execute: 
a first display step of displaying a moving image, wherein each user in the one or more performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a transmission step of transmitting selection of one object selected from a plurality of objects, each of the plurality of objects corresponding uniquely to one character object in a plurality of character objects associated with a plurality of performing users [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; and 
a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second number of selections of one object from the plurality of objects from performing user terminals of the performing users [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)].

But, Kamiguchi does not explicitly teach a first display step of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user; and a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users.
However, Willmann teaches a first display step of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)]; and a second display step of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Regarding claim 19, Kamiguchi teaches a non-transitory computer-readable medium comprising computer program code that, when executed in a third information processing terminal included in an information processing system distributing a moving image, is configured to cause one or a plurality of computer processors included in the third information processing terminal to implement: 
a first display function of displaying a moving image, wherein each user in the one or more performing users has one object [Fig. 4, (G5, d1), Paras. 71-74, a displayed game page (i.e. moving image) where each user can select an answer (i.e. object)]; 
a transmission function of transmitting selection of one object selected from a plurality of objects, each of the plurality of objects corresponding uniquely to one character object in a plurality of character objects associated with a plurality of performing users [Figs. 3-4, (S8), Para. 75, each user selects an answer (i.e. object)]; and 
a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second number of selections of one object from the plurality of objects from performing user terminals of the performing users [Fig. 3, (S9), Para. 84, determines the answer with a specified score (i.e. lowest)].

But, Kamiguchi does not explicitly teach a first display function of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user; and a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users.
However, Willmann teaches a first display function of displaying a moving image containing one or more character objects associated with one or more performing users, wherein each user in the one or more performing users has one object in the one or more character objects uniquely associated with said user [Figs. 9, 11, (905, 906, 907, 908, 1104), Col. 11, lines 57-67, Col. 14, lines 53-64, displaying the user avatars (i.e. character objects) and answer selections (i.e. objects)]; and a second display function of displaying a second moving image in which a specific object is associated with the character object corresponding to the object having received a first highest number of selections of one object from the plurality of objects from a viewing user terminal of a viewing user viewing the second moving image and a second highest number of selections of one object from the plurality of objects from performing user terminals of the performing users [Col. 12, line 34 – Col. 13, line 37, determine the number of selections for each answer to determine the highest ranking answer].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the party polling game of Kamiguchi and incorporate the user avatars within a party polling system of Willmann to allow the system to see each user in their respective selection.
A person having ordinary skill in the art would have been motivated to modify and include the user avatars within a party polling system to allow the user to view each user and their respective selection, creating an efficient and user friendly interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179